DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/134,439 filed 12/27/2020 in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claims 4, 5, 12-16, 20, 21, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 30 define a computer readable medium comprising computer executable instructions.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, the description of computer readable medium in paragraphs [0095]-[0098] suggest that it comprises a signal.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claim 29  in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 17-19, 22-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al (US 2018/0167897 A1) in view of Molavianjazi et al (US 2019/0104477 A1).

Regarding claim 1, Sampath teaches a method for wireless communication at a user equipment (UE), comprising: 
determining a power constraint associated with uplink transmission for each of a plurality of beams (Sampath: Fig. 9; [0116], for each beam determining a RF exposure constraint); 
selecting one or more beams of the plurality of beams for the uplink transmission based on the determination such that the a power constraint associated with each of the one or more beams is at least equal to or greater than zero (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).
Sampath does not explicitly disclose the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission.  
Molavianjazi teaches the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission (Molavianjazi: Fig. 5; [0110]-[0111], [0116], UE determining VPHR for beams on the uplink and indicating the VHPR).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sampath wherein the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission as discussed by Molavianjazi to provide a system for uplink power control with multiple beams (Molavianjazi: [0004]).

Regarding claim 17, Sampath teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and a processing system coupled to the memory and configured to: 
determine a power constraint associated with uplink transmission for each of a plurality of beams (Sampath: Fig. 9; [0116], for each beam determining a RF exposure constraint); 
select one or more beams of the plurality of beams for the uplink transmission based on the determination such that the a power constraint associated with each of the one or more beams is at least equal to or greater than zero (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).
Sampath does not explicitly disclose the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission.  
Molavianjazi teaches the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission (Molavianjazi: Fig. 5; [0110]-[0111], [0116], UE determining VPHR for beams on the uplink and indicating the VHPR).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sampath wherein the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission as discussed by Molavianjazi to provide a system for uplink power control with multiple beams (Molavianjazi: [0004]).

Regarding claim 29, Sampath teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
means for determining a power constraint associated with uplink transmission for each of a plurality of beams (Sampath: Fig. 9; [0116], for each beam determining a RF exposure constraint); 
means for selecting one or more beams of the plurality of beams for the uplink transmission based on the determination such that the a power constraint associated with each of the one or more beams is at least equal to or greater than zero (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).
Sampath does not explicitly disclose the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission.  
Molavianjazi teaches the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission (Molavianjazi: Fig. 5; [0110]-[0111], [0116], UE determining VPHR for beams on the uplink and indicating the VHPR).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sampath wherein the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission as discussed by Molavianjazi to provide a system for uplink power control with multiple beams (Molavianjazi: [0004]).
 
Regarding claim 30, Sampath teaches a computer readable medium having code stored thereon to cause one or more processors to: 
determine a power constraint associated with uplink transmission for each of a plurality of beams (Sampath: Fig. 9; [0116], for each beam determining a RF exposure constraint); 
select one or more beams of the plurality of beams for the uplink transmission based on the determination such that the a power constraint associated with each of the one or more beams is at least equal to or greater than zero (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).
Sampath does not explicitly disclose the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission.  
Molavianjazi teaches the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission (Molavianjazi: Fig. 5; [0110]-[0111], [0116], UE determining VPHR for beams on the uplink and indicating the VHPR).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sampath wherein the UE determining a virtual power headroom (VPHR) and indicating a parameter associated with the one or more beams for selection of a beam to be used for the uplink transmission as discussed by Molavianjazi to provide a system for uplink power control with multiple beams (Molavianjazi: [0004]).

Regarding claims 2 and 18, Sampath in view of Molavianjazi teaches wherein the VPHR comprises a difference between an estimated receive power of the uplink transmission and a target receive power of the uplink transmission (Molavianjazi: [0110]).  

Regarding claims 3 and 19, Sampath in view of Molavianjazi teaches wherein the VPHR associated with each of the one or more beams is less than a maximum VPHR associated with the plurality of beams (Molavianjazi: [0110]; [0116], beam reported with VPHR. A maximum PHR is greater than a VPHR).
  
Regarding claims 6 and 22, Sampath in view of Molavianjazi teaches wherein indicating the parameter associated with the one or more beams comprises indicating one or more identifiers of the one or more beams (Molavianjazi: Fig. 5; [0110]-[0111], [0116], UE determining VPHR for beams on the uplink and indicating the VHPR; the report must have beam ID as shown in Fig. 5).
  
Regarding claims 7 and 23, Sampath in view of Molavianjazi teaches selecting the beam for the uplink transmission to meet one or more transmission requirements associated with the uplink transmission (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).  

Regarding claims 8 and 24, Sampath in view of Molavianjazi teaches wherein the VPHR is determined based on at least one of: one or more network configured parameters (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint).    
  
Regarding claims 9 and 25, Sampath in view of Molavianjazi teaches wherein the one or more network configured parameters comprises at least one of a power per resource block (RB) parameter, a quantity of RBs across component carriers (CCs) to be used for the uplink transmission, a quantity of the CCs, or a modulation coding scheme (MCS) to be used for the uplink transmission (Sampath: [0054]-[0059]).
  
Regarding claims 10 and 26, Sampath in view of Molavianjazi teaches wherein the one or more UE measured parameters comprises at least one of a path loss associated with the uplink transmission or a maximum permissible exposure (MPE)-based power limit (Sampath: Fig. 9; [0117], selecting beam based on RF exposure constraint). 
 
Regarding claims 11 and 27, Sampath in view of Molavianjazi teaches receiving, from a base station, closed-loop power control terms; and processing the closed loop power control terms to determine the one or more design parameters (Molavianjazi: Fig. 8; [0009]-[0010]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478